4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Mu'Min OWENS-BEY, Plaintiff-Appellant,v.STATE OF MARYLAND;  Adele Wilzack, Secretary;  Patricia F.Whitmore, Administrator;  Gail Robinson, AssistantSecretary; Vondelear O. Smith;  Unit Director;  NaomiBaumgarten, Clinic Supervisor;  Anna Mlela, RegisteredNurse;  Joann K. Joseph, Employee Relations Arbitrator;John F.X. O'Brien, Secretary (Former);  W. Roland Knapp,Personnel Officer;  Henry T. Harbin, Director;  JayPhillips, Director;  Jos# B1# E Arana, Clinical Director;Mark Livingston, Social Worker, Defendants-Appellees.
No. 92-1866.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 19, 1993.Decided:  August 23, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-87-1345-K)
Ronald Mu'min Owens-Bey, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Lori Klein, Office of The Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ronald Mu'Min Owens-Bey appeals from the district court's order entering judgment for Defendants in accordance with a jury's decision that Owens-Bey was not the victim of discrimination in connection with his termination from employment.  The court, which also sat as a factfinder to the extent that issues raised under Title VII were not triable by the jury, adopted as its own the jury's findings that Owens-Bey was not discriminated against.  Our review of the record reveals that the evidence supports the decision.  Clearly, Owens-Bey lost his job because of substandard job performance, not purposeful discrimination.  We accordingly affirm the judgment of the district court.


2
As review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.

AFFIRMED